Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to amendment filed on November 30, 2022.  Claims 1-5, 7-17 and 19-22 are pending.
	Summary:  Claims 1, 10, 13 and 22 claim process steps.  They comprise a detailed data structure, i.e.,   blockchain network and comparing access value of each block of the blockchain to a threshold to store the block in local and or external storage, the storing being associated in a block index table.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (USPN. 2021/0132869) in view of Anglin et al (USPN. 2020/0218940).

Regarding claim 1, Tian teaches a method for accessing block data maintained by a blockchain, the method comprising (par. 225, blockchain storage tiers):
obtaining, by a node of a blockchain network, a block index table indicating storage location for all blocks of the blockchain, wherein the block index table is generated based at least in part, on access values of individual blocks of the blockchain, wherein the block index table is generated based at least in part, on access values of individual blocks of the blockchain, wherein an access value of each block of a plurality of blocks of the blockchain is predicted (pars. 38 and 39, log structured storage comprises storage location of transactions, the blockchain data of the transactions are stored based on transaction type, such as hot or cold data so the data types are not mixed in multiple data log files, note that hot/cold transaction types are determined based on access values, and respective identifiers and offsets of the data log files of multiple transactions are stored in index log files), but Tian does not explicitly teach “based on an output value from a deep learning model”.
However, Anglin teaches deep learning model and outputting values in predicting/classifying output data using blockchain transactions such as smart contracts (fig. 1, par. 43, machine learning model 102 training and testing data 106 to predict output 108, and par. 41, smart contracts and calculating new blocks, Anglin).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to apply deep learning to Tian by modeling training and test data for determining  hot and cold data (fig. 1, model training 102 using test and training data 104 and 106 to predict classify data 108, Anglin).  One would have been motivated to train data to better assess which data is hot and cold.
Tian/Anglin combined teach the deep learning model receives input values at least consisting, a) a service value of a transaction included in the block  (par. 41, smart contract value calculating, Anglin), b) a block height of the block (par. 41, models complete history can be tracked including various users once block is calculated hence transaction/block changes which are equated to block height, also refer to the use of smart contract rules/settings, see also pars. 69-70, Anglin)  and c) an access popularity of the block (pars. 38 and 39, the blockchain data of the transactions are stored based on transaction value type, such as hot or cold data so the data types are determined based on access values, see also par. 225 data frequency is identified, Tian). 
Tian/Anglin combined teach the local storage space is used to store one or more blocks of the blockchain that have an access value greater than a value threshold, and an external storage space associated with the node is used to store one or more blocks not stored in the local storage space or to store all blocks of the blockchain (fig. 3, pars. 92-93, hot or cold data stored in different storage tiers, Tian),
Tian/Anglin further teach wherein a storage space associated with the node includes a local storage space and an external storage space (figs. 3 and 11, items 1110 and 1116, internal and external storages, par. 78, index map/table and par. 225), and in accordance with the block index table the local storage space is used to store one or more blocks of the blockchain that have an access value greater than a value threshold (fig. 3, pars. 92-93, hot or cold data, Tian), the external storage space is used to store one or more blocks of the blockchain (figs. 3 and 11, pars. 92-93, hot or cold data stored in different storage tiers, Tian): 
for a target block of the blockchain, determining a target storage space from the local storage space or the external storage space according to the block index table (pars. 36 and 73, index indicates a physical location of a corresponding data stored on multi-tier storage 320, Tian); and
accessing, from the target storage space, target data included in the target block (pars. 73 and 208, identify and retrieve the data stored in distributed storage 320 and 340, Tian). 

Regarding claim 2, Tian/Anglin teach, wherein if a total data amount of a set of all blocks with an access value higher than the value threshold is greater than a capacity of the local storage space, the local storage space is used to store a subset of blocks each having a higher access value than the remaining blocks in the set (figs. 3 and 11, storage system 320-340, usage level item 1114, pars. 123 and 230, managing block access level in different tiers, also see hot/cold data, par. 92-93, Tian).

Regarding claim 3, Tian/Anglin teach, wherein a service value of each transaction is correlated with at least one of:
an asset type involved, an asset amount involved, a transaction type, or importance of a user involved (par. 92, types of transactions, Tian).

Regarding claim 4, Tian/Anglin teach, wherein the access value of each block is also positively correlated with access popularity of the block (par. 92, types of transactions, hot, warm and cold, and par. 225, blockchain storage tiers, Tian).

Regarding claim 5, Tian/Anglin teach,, wherein the access popularity is positively correlated with access frequency of the block within a predetermined duration (par. 92, types of transactions, hot, warm and cold correlated with access frequency, predetermined duration is equated to “recently generated”, Tian); or
the access popularity is predicted by a popularity analysis model according to the access frequency of the block within the predetermined duration (pars. 92 and 226, control strategy such as usage, access, Tian).

Regarding claim 7, Tian/Anglin teach, wherein a degree of impact of the access value of the associated block on the access value of the block is negatively correlated with a block height difference between the associated block and the block (figs. 3 and 11, pars. 92-93, hot or cold data stored in different storage tiers and par. 228, determine if block data has a larger size than another type of blockchain data based on transaction data or state data, if yes process it differently by skipping a first tier storage and storing directly in second tier storage, Tian).

Regarding claim 8, Tian/Anglin teach wherein at least one transaction included in the block is associated with at least one transaction included in the associated block based on at least one of a same asset type involved, a same or similar transaction type involved, a same user involved, or an association between involved users (pars. 92 and 93, frequently accessed data of transactions is categorized into hot data 355, Tian).

Regarding claim 9, Tian/Anglin teach wherein a data access speed of the local storage space is higher than a data access speed of the external storage space (figs. 3-4, par. 225 and 228, first tier storage device and second tier storage device comprise different access speed/performance and price/cost, Tian). 

Regarding claim 10, Tian teaches a block data access method, comprising (par. 225, accessing blockchain storage tiers):
obtaining, by a node of a blockchain network, a block index table indicating storage location one or more blocks of the blockchain that are stored in a local storage space associated with the node (figs. 3 and 11, items 1110 and 1116, internal and external storages, par. 78, index map/table and par. 225), 
wherein the block index table is generated based at least in part, on access values of individual blocks of the blockchain, wherein an access value of each block of a plurality of blocks of the blockchain is predicted (pars. 38 and 39, log structured storage comprises storage location of transactions, the blockchain data of the transactions are stored based on transaction type, such as hot or cold data so the data types are not mixed in multiple data log files, note that hot/cold transaction types are determined based on access values, and respective identifiers and offsets of the data log files of multiple transactions are stored in index log files), but Tian does not explicitly teach “based on an output value from a deep learning model”.
However, Anglin teaches deep learning model and outputting values in predicting/classifying output data using blockchain transactions such as smart contracts (fig. 1, par. 43, machine learning model 102 training and testing data 106 to predict output 108, and par. 41, smart contracts and calculating new blocks, Anglin).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to apply deep learning to Tian by modeling training and test data for determining  hot and cold data (fig. 1, model training 102 using test and training data 104 and 106 to predict classify data 108, Anglin).  One would have been motivated to train data to better assess which data is hot and cold.
Tian/Anglin combined teach the deep learning model receives input values at least consisting, a) a service value of a transaction included in the block  (par. 41, smart contract value calculating, Anglin), b) a block height of the block (par. 41, models complete history can be tracked including various users once block is calculated hence transaction/block changes which are equated to block height, also refer to the use of smart contract rules/settings, see also pars. 69-70, Anglin)  and c) an access popularity of the block (pars. 38 and 39, the blockchain data of the transactions are stored based on transaction value type, such as hot or cold data so the data types are determined based on access values, see also par. 225 data frequency is identified, Tian). 
Tian/Anglin combined teach the local storage space is used to store one or more blocks of the blockchain that have an access value greater than a value threshold, and an external storage space associated with the node is used to store one or more blocks not stored in the local storage space or to store all blocks of the blockchain (fig. 3, pars. 92-93, hot or cold data stored in different storage tiers, Tian),
determining target storage space for a target block based, at least in part, on determining whether information of a target block is recorded in the block index table  (pars. 36 and 73, index indicates a physical location of a corresponding data stored on multi-tier storage 320, Tian); and,
accessing, from the target storage space, target data included in the target block  (pars. 73 and 208, identify and retrieve the data stored in distributed storage 320 and 340, Tian).

Regarding claim 11, Tian/Anglin teach wherein wherein determining the target storage space comprises: responsive to determining that the information of the target block is recorded in the block index table, determining the local storage space as target storage space (Tian, par. 36, index data indicates a physical location of a corresponding data stored in a storage system, between the block data and log files that store the data to address or retrieve the data.  Note that the physical locations are in a distributed storage system comprising local and external storage (figs. 3-4 and par. 225), the corresponding data is in one or the other storage identified by the index data, Tian).

Regarding claim 12, Tian/Anglin teach wherein determining the target storage space comprises: responsive to determining that the information of the target block is not recorded in the block index table, determining the external storage space as the target storage space (par. 36, index data indicates a physical location of a corresponding data stored in a storage system, between the block data and log files that store the data to address or retrieve the data.  Note that the physical locations are in a distributed storage system comprising local and external storage (figs. 3-4 and par. 225), the corresponding data is in one or the other storage identified by the index data).

Regarding claim 13, Tian teaches a method for storing block data via a blockchain, the method comprising (par. 225, blockchain storage tiers):
obtaining a block generated by a node of a blockchain network (par. 31, receive blockchain data and figs. 3 and 11, items 1110 and 1116, internal and external storages store incoming blockchain data, par. 78);
storing the block to at least one of a local storage space or an external storage space (figs. 3 and 11, pars. 92-93, hot or cold data stored in different storage tiers), based at least in part, on access value of the block, wherein an access value of each block of a plurality of blocks of the blockchain is predicted (pars. 38 and 39, log structured storage comprises storage location of transactions, the blockchain data of the transactions are stored based on transaction type, such as hot or cold data so the data types are not mixed in multiple data log files, note that hot/cold transaction types are determined based on access values, and respective identifiers and offsets of the data log files of multiple transactions are stored in index log files), but Tian does not explicitly teach “based on an output value from a deep learning model”.
However, Anglin teaches deep learning model and outputting values in predicting/classifying output data using blockchain transactions such as smart contracts (fig. 1, par. 43, machine learning model 102 training and testing data 106 to predict output 108, and par. 41, smart contracts and calculating new blocks, Anglin).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to apply deep learning to Tian by modeling training and test data for determining  hot and cold data (fig. 1, model training 102 using test and training data 104 and 106 to predict classify data 108, Anglin).  One would have been motivated to train data to better assess which data is hot and cold.
Tian/Anglin combined teach the deep learning model receives input values at least consisting, a) a service value of a transaction included in the block  (par. 41, smart contract value calculating, Anglin), b) a block height of the block (par. 41, models complete history can be tracked including various users once block is calculated hence transaction/block changes which are equated to block height, also refer to the use of smart contract rules/settings, see also pars. 69-70, Anglin)  and c) an access popularity of the block (pars. 38 and 39, the blockchain data of the transactions are stored based on transaction value type, such as hot or cold data so the data types are determined based on access values, see also par. 225 data frequency is identified, Tian). 
Tian/Anglin combined teach the local storage space is used to store one or more blocks of the blockchain that have an access value greater than a value threshold, and an external storage space associated with the node is used to store one or more blocks not stored in the local storage space or to store all blocks of the blockchain (fig. 3, pars. 92-93, hot or cold data stored in different storage tiers, Tian), and
generating a block index table corresponding to the set of all the blocks according to storage locations of all the blocks  that are based, at least in part, on the access values of all the blocks (fig. 6, process 600 and par. 253, system 300 generates indexes indicating storage locations of plurality of blockchain data, see also pars. 36 and 73, index indicates a physical location of a corresponding data stored on multi-tier storage 320, Tian).

Regarding claim 14, Tian/Anglin teach wherein the storing the block to at least one of the local storage space or the external storage space includes:
in response to determining that a total data amount of a set of all blocks with an access value higher than the value threshold is greater than a capacity of the local storage space, storing a subset of blocks each having a higher access value than the remaining blocks in the set (figs. 3 and 11, storage system 320-340, usage level item 1114, pars. 123 and 230, managing block access level in different tiers, also see hot/cold data, par. 92-93, Tian).

Regarding claim 15, Tian/Anglin teach, wherein a service value of each transaction is correlated with at least one of:
an asset type involved, an asset amount involved, a transaction type, or importance of a user involved (par. 92, types of transactions, Tian).


Regarding claim 16, Tian/Anglin teach, wherein the access value of each block is also positively correlated with access popularity of the block (par. 92, types of transactions, hot, warm and cold, and par. 225, blockchain storage tiers, Tian).

Regarding claim 17, Tian/Anglin teach, wherein the access popularity is positively correlated with access frequency of the block within a predetermined duration (par. 92, types of transactions, hot, warm and cold correlated with access frequency, predetermined duration is equated to “recently generated”, Tian); or, the access popularity is predicted by a popularity analysis model according to the access frequency of the block within the predetermined duration (pars. 92 and 226, control strategy such as usage, access, Tian).
 

Regarding claim 19, Tian/Anglin teach wherein a degree of impact of the access value of the associated block on the access value of the block is negatively correlated with a block height difference between the associated block and the block (figs. 3 and 11, pars. 92-93, hot or cold data stored in different storage tiers and par. 228, determine if block data has a larger size than another type of blockchain data based on transaction data or state data, if yes process it differently by skipping a first tier storage and storing directly in second tier storage, Tian). 

Regarding claim 20, Tian/Anglin teach wherein at least one transaction included in the block is associated with at least one transaction included in the associated block based on least one of
a same asset type involved, a same or similar transaction type involved, a same user involved, or an association between involved users (pars. 92 and 93, frequently accessed data of transactions is categorized into hot data 355, Tian).

Regarding claim 21, Tian/Anglin teach wherein a data access speed of the local storage space is higher than a data access speed of the external storage space (figs. 3-4, par. 225 and 228, first tier storage device and second tier storage device comprise different access speed/performance and price/cost, Tian).

Regarding claim 22 Tian teaches a method for storing block data via a blockchain, the method comprising (par. 225, blockchain storage tiers):
obtaining a block generated by a node of a blockchain network (par. 31, receive blockchain data and figs. 3 and 11, items 1110 and 1116, internal and external storages store incoming blockchain data, par. 78);
storing the block to at least one of a local storage space or an external storage space (figs. 3 and 11, pars. 92-93, hot or cold data stored in different storage tiers), 
based at least in part, on access value of the block, wherein an access value of each block of a plurality of blocks of the blockchain is predicted (pars. 38 and 39, log structured storage comprises storage location of transactions, the blockchain data of the transactions are stored based on transaction type, such as hot or cold data so the data types are not mixed in multiple data log files, note that hot/cold transaction types are determined based on access values, and respective identifiers and offsets of the data log files of multiple transactions are stored in index log files), but Tian does not explicitly teach “based on an output value from a deep learning model”.
However, Anglin teaches deep learning model and outputting values in predicting/classifying output data using blockchain transactions such as smart contracts (fig. 1, par. 43, machine learning model 102 training and testing data 106 to predict output 108, and par. 41, smart contracts and calculating new blocks, Anglin).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to apply deep learning to Tian by modeling training and test data for determining  hot and cold data (fig. 1, model training 102 using test and training data 104 and 106 to predict classify data 108, Anglin).  One would have been motivated to train data to better assess which data is hot and cold.
Tian/Anglin combined teach the deep learning model receives input values at least consisting, a) a service value of a transaction included in the block  (par. 41, smart contract value calculating, Anglin), b) a block height of the block (par. 41, models complete history can be tracked including various users once block is calculated hence transaction/block changes which are equated to block height, also refer to the use of smart contract rules/settings, see also pars. 69-70, Anglin)  and c) an access popularity of the block (pars. 38 and 39, the blockchain data of the transactions are stored based on transaction value type, such as hot or cold data so the data types are determined based on access values, see also par. 225 data frequency is identified, Tian). 
Tian/Anglin combined teach the local storage space is used to store one or more blocks of the blockchain that have an access value greater than a value threshold, and an external storage space associated with the node is used to store one or more blocks not stored in the local storage space or to store all blocks of the blockchain (fig. 3, pars. 92-93, hot or cold data stored in different storage tiers, Tian), and
generating, according to the one or more blocks stored in the local storage space, a block index table associated with the local storage space that are based, at least in part, on the access values of individual blocks of the blockchain (fig. 6, process 600 and par. 253, system 300 generates indexes indicating storage locations of plurality of blockchain data, see also pars. 36 and 73, index indicates a physical location of a corresponding data stored on multi-tier storage 320, Tian).

Response to Arguments
Applicant's arguments filed 11/30/22 have been fully considered but they are not persuasive. See remarks below.
Applicant alleges the deep learning model receiving steps a, b and c are not taught by the prior art.
Examiner disagrees.  The updated Office Action reads,
“Tian/Anglin combined teach the deep learning model receives input values at least consisting, a) a service value of a transaction included in the block  (par. 41, smart contract value calculating, Anglin), b) a block height of the block (par. 41, models complete history can be tracked including various users once block is calculated hence transaction/block changes which are equated to block height also refer to the use of smart contract rules/settings, see also pars. 69-70, Anglin)  and c) an access popularity of the block (pars. 38 and 39, the blockchain data of the transactions are stored based on transaction value type, such as hot or cold data so the data types are determined based on access values, see also par. 225 data frequency is identified, Tian)”.
Applicants do not specifically argue any of the limitations and broadly claim a learning model.  The learning model is broadly claimed because other than feeding it with different types of data, no other details regarding the algorithm, structure or filters are provided.  Tian/Anglin combined clearly teach feeding a learning model with different types of data.  In addition, any learning model ingested with variety of data analyzes the data and generates output based on application.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of blockchain:	
USPN. 2019/0057382 pars. 366-367
USPN. 2020/0250174 par. 249


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 15, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153